Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bashkim Bajraktari, a native and citizen of Albania, petitions for review of an order of the Board of Immigration Appeals (Board) denying his motion to reopen. We have thoroughly reviewed the administrative record and Bajraktari’s claims on appeal and conclude that the Board did not abuse its discretion in denying the motion as time-barred. See 8 C.F.R. § 1003.2(c) (2014). We therefore deny the petition for review for the reasons stated by the Board. See In re Bajraktari (B.I.A. July 17, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.